Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the amendment entered on December 21, 2021.
Reasons for Allowance
Claims 1, 4, 6, 7, 9-16 are pending and are allowed.  The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record are Back et al. (USPG 2016/0330,034 A1) and MacGregor et al. (WO2015/143,068 A1) which teach a system that transfers assets between a parent chain and a sidechain.  They do not disclose the assets of the parent chain being replaced with a different asset being sent to the sidechain.
Regarding claims 1 and 15
Back and MacGregor taken individually or in combination with other prior art of record fails to teach or render obvious the assets of the parent chain being replaced with a different asset being sent to the sidechain.
Regarding all other claims:
	Since claims 4, 6, 7, 9-14, and 16 are dependent upon claim 1, these claims are also found allowable.
Regarding all allowed claims:
The finding of the location of the user device which was required to determine the exchange rate was the solution to a technical problem that was something more than the abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
MacGregor et al. (WO 2015/143,068 A1)
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:


(571) 273-6705	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696